FILED
                             NOT FOR PUBLICATION                             JUL 28 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         Nos. 13-10050
                                                       13-10051
                Plaintiff - Appellee,
                                                  D.C. Nos. 2:12-cr-01412-NVW
  v.                                                        2:12-cr-50141-NVW

GUILLERMO GARCIA-AVITIA, a.k.a.
Guillermo Garcia-Auitia,                          MEMORANDUM*

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                   Howard D. McKibben, District Judge, Presiding**

                               Submitted July 22, 2014***

Before:         GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       In these consolidated appeals, Guillermo Garcia-Avitia appeals from his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Howard D. McKibben, Senior United States District
Judge for the District of Nevada, sitting by designation.

          ***The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
guilty-plea conviction and 36-month sentence for reentry of a removed alien, in

violation of 8 U.S.C. § 1326; and the revocation of supervised release and

consecutive 12-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Garcia-Avitia’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Garcia-Avitia the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                          13-10050 & 13-10051